[J-1-2018]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


LEAGUE OF WOMEN VOTERS OF             : No. 159 MM 2017
PENNSYLVANIA, CARMEN FEBO SAN         :
MIGUEL, JAMES SOLOMON, JOHN           :
GREINER, JOHN CAPOWSKI,               :
GRETCHEN BRANDT, THOMAS               :
RENTSCHLER, MARY ELIZABETH            :
LAWN, LISA ISAACS, DON LANCASTER,     :
JORDI COMAS, ROBERT SMITH,            :
WILLIAM MARX, RICHARD MANTELL,        :
PRISCILLA MCNULTY, THOMAS             :
ULRICH, ROBERT MCKINSTRY, MARK        :
LICHTY, LORRAINE PETROSKY,            :
                                      :
                Petitioners           :
                                      :
                                      :
           v.                         :
                                      :
                                      :
THE COMMONWEALTH OF                   :
PENNSYLVANIA; THE PENNSYLVANIA        :
GENERAL ASSEMBLY; THOMAS W.           :
WOLF, IN HIS CAPACITY AS              :
GOVERNOR OF PENNSYLVANIA;             :
MICHAEL J. STACK III, IN HIS CAPACITY :
AS LIEUTENANT GOVERNOR OF             :
PENNSYLVANIA AND PRESIDENT OF         :
THE PENNSYLVANIA SENATE;              :
MICHAEL C. TURZAI, IN HIS CAPACITY    :
AS SPEAKER OF THE PENNSYLVANIA        :
HOUSE OF REPRESENTATIVES;             :
JOSEPH B. SCARNATI III, IN HIS        :
CAPACITY AS PENNSYLVANIA SENATE :
PRESIDENT PRO TEMPORE; ROBERT         :
TORRES, IN HIS CAPACITY AS ACTING :
SECRETARY OF THE                      :
COMMONWEALTH OF PENNSYLVANIA; :
JONATHAN M. MARKS, IN HIS             :
CAPACITY AS COMMISSIONER OF THE :
BUREAU OF COMMISSIONS,                :
ELECTIONS, AND LEGISLATION OF         :
THE PENNSYLVANIA DEPARTMENT OF                  :
STATE,                                          :
                                                :
                     Respondents                :


                                  OPINION AND ORDER


PER CURIAM                                                         Filed: February 19, 2018
       By Order dated January 22, 2018, this Court announced that the Pennsylvania

Congressional Redistricting Act of 2011, 25 P.S. § 3596.101 et seq. (the “2011 Plan”),

clearly, plainly and palpably violates the Pennsylvania Constitution. This adjudication

was based upon the uncontradicted evidentiary record developed in the Commonwealth

Court, wherein the Petitioners established that the 2011 Plan was a partisan

gerrymander and that this gerrymander was extreme and durable. It was designed to

dilute the votes of those who in prior elections voted for the party not in power in order

to give the party in power a lasting electoral advantage. In stark contrast, Article I,

Section 5 of our Constitution provides:       “Elections shall be free and equal; and no

power, civil or military, shall at any time interfere to prevent the free exercise of the right

of suffrage.” Pa. Const. art. I, § 5. On this record, it is clear that the 2011 Plan violates

Article I, Section 5, since a diluted vote is not an equal vote.

       Having determined that the 2011 Plan violates our Constitution, the question of

the appropriate remedy remained. This Court was compelled to decide whether to

perpetuate an unconstitutional districting plan, which would result in the unlawful dilution

of our citizens’ votes in the impending election, or to rectify the violation of our

Commonwealth’s Constitution immediately. So stated, our choice was clear. As this

Court has aptly recognized, the fundamental rights guaranteed by our organic charter

“cannot lawfully be infringed, even momentarily.” Pap’s A.M. v. City of Erie, 812 A.2d
591, 607 (Pa. 2002) (internal quotation marks omitted).


                                        [J-1-2018] - 2
       In our January 22 Order, 1 this Court directed that, “should the Pennsylvania

General Assembly choose to submit a congressional districting plan that satisfies the

requirements” of that Order, the General Assembly was to submit such a plan to the

Governor on or before February 9, 2018.           If the Governor accepted the General

Assembly’s congressional districting plan, this Court ordered such plan to be submitted

to the Court on or before February 15, 2018. Thus, the General Assembly had a full

eighteen days to submit a plan to the Governor, and the Governor had five days to

consider and approve or disapprove the General Assembly’s plan. 2

       This Court recognized that the primary responsibility for drawing congressional

districts rested squarely with the legislature, but we also acknowledged that, in the

eventuality of the General Assembly not submitting a plan to the Governor, or the

Governor not approving the General Assembly’s plan within the time specified, it would


1  Justice Baer filed a concurring and dissenting statement to the Order. Chief Justice
Saylor filed a dissenting statement in which Justice Mundy joined, and Justice Mundy
filed a dissenting statement.
2 In fashioning the remedy and the timeline, this Court took into consideration the
requests of the parties. At oral argument on January 17, 2018, counsel for the
Petitioners stated, “Our request on the remedy is that . . . the map be declared
unconstitutional and that the legislature be given two weeks to come up with another
map, subject obviously to the Governor’s review.” He further stated, “The map can be
done in a day.” “. . . frequently legislatures are given short time frames. . . . Yes, it’s a
serious task, but no, we don’t believe it’s unreasonable.”
Counsel for the Governor stated, “[W]e are recommending that, if the map is in place by
February 20 or before, we can show you that we can run this election, we can run the
congressional portion of the primary and all of the up and down ballot seats by May 15.”
This accords with the attestations by Commissioner of the Bureau of Commissions,
Elections and Legislation, Jonathan Marks, that it would be possible to hold the primary
on May 15, 2018 provided a plan was in place on or before February 20, 2018.
Counsel for Speaker Turzai and Senate President Pro Tempore Scarnati stated, “I think
we would like at least three weeks.” His co-counsel later opined that they “need a
month.”



                                       [J-1-2018] - 3
fall to this Court expeditiously to adopt a plan based upon the evidentiary record

developed in the Commonwealth Court. We also offered the opportunity for parties and

intervenors to submit proposed remedial districting plans to the Court on or before

February 15, 2018. The Court specified that, to comply with the January 22 Order, any

remedial congressional districting plan, whether enacted by the General Assembly and

Governor or submitted by the parties and intervenors, should consist of:

       congressional districts composed of compact and contiguous territory; as
       nearly equal in population as practicable; and which do not divide any
       county, city, incorporated town, borough, township, or ward, except where
       necessary to ensure equality of population.

Order of January 22, 2018, at Paragraph “Fourth”. Furthermore, the Court advised the

Executive Branch Respondents to anticipate that a remedial congressional districting

plan would be available by February 19, 2018, and they were directed to take all

measures, including adjusting the election calendar if necessary, to ensure that the

May 15, 2018 primary election would take place as scheduled under that remedial

districting plan.

       The Court issued a supplemental Order on January 26, 2018, in which the Court

appointed Professor Nathaniel Persily as an advisor to assist the Court in adopting, if

necessary, a remedial congressional redistricting plan. 3 Moreover, in that Order, we

directed the Pennsylvania General Assembly and/or its Legislative Data Processing

Center to submit to the Court data files containing the current boundaries of all

Pennsylvania municipalities and precincts.      In response, counsel for the General

Assembly indicated no such current files existed. 4

3 Justice Baer filed a concurring and dissenting statement. Chief Justice Saylor and
Justice Mundy dissented.
4 Specifically, by letter dated January 31, 2018, counsel for the General Assembly
indicated that such files are not updated or maintained by the General Assembly for the
(continued…)

                                      [J-1-2018] - 4
      Thereafter, on February 7, 2018, this Court filed its Opinion in support of the

January 22 Order, setting forth its legal rationale for determining that the 2011 Plan is

violative of our Constitution. 5 In explaining the Court’s rationale, we emphasized that

nothing in the Opinion was intended to conflict with, or in any way alter, the mandate

contained in the January 22 Order.

      Neither the General Assembly nor the Governor sought an extension of the dates

set forth in our January 22 Order. The General Assembly failed to pass legislation for

the Governor’s approval, thereby making it impossible for our sister branches to meet

the Court’s deadline. As a result, it has become the judiciary’s duty to fashion an

appropriate remedial districting plan, and this Court has proceeded to prepare such a

plan, a role which our Court has full constitutional authority and responsibility to

assume. 6


(…continued)
years between each decennial Census. Counsel for Speaker Turzai informed the Court
by letter dated January 31, 2018 that Speaker Turzai “[had] no data or documents
responsive to the [Court’s Order].” and that Speaker Turzai “understands that the
General Assembly has submitted a letter addressing the data and documents
requested…” Finally, by letter dated January 31, 2018, counsel for Senator Scarnati
responded that “[i]n light of the unconstitutionality of the Court’s Orders and the Court’s
plain intent to usurp the General Assembly’s constitutionally delegated role of drafting
Pennsylvania’s congressional districting plan, Senator Scarnati will not be turning over
any data identified in the Court’s Orders,” while also footnoting that Senator Scarnati
“does not possess any documents responsive to paragraph “Fourth” of the Court’s
January 26 Order.”
5 In response thereto, Justice Baer filed a concurring and dissenting opinion. Chief
Justice Saylor filed a dissenting opinion, joined by Justice Mundy. Finally, Justice
Mundy filed a dissenting opinion.
6 When the legislature is unable or chooses not to act, it becomes the judiciary's role to
ensure a valid districting scheme. As explained in our Opinion, our Court possesses
broad authority to craft meaningful remedies when required. Pa. Const. art. V, §§ 1, 2,
10; 42 Pa.C.S. § 726 (granting power to “enter a final order or otherwise cause right and
justice to be done”). Thus, the prospect of a judicially-imposed remedial plan was well
within our judicial authority, and is supported by our Constitution and laws.



                                      [J-1-2018] - 5
       Pursuant to the January 22 Order, certain parties, the intervenors, and several

amici submitted to the Court proposed remedial districting plans for the Court’s

consideration, all of which were carefully reviewed by the Court. 7             Proceeding

expeditiously, the Court prepared a constitutionally sound plan in accordance with our

announced criteria.

       After full deliberation and consideration, the Court hereby adopts this remedial

plan (“Remedial Plan”) 8, as specifically described below, which shall be implemented

forthwith in preparation for the May 15, 2018 primary election. 9 The Remedial Plan is

based upon the record developed in the Commonwealth Court, and it draws heavily

upon the submissions provided by the parties, intervenors, and amici. It is composed of

congressional districts which follow the traditional redistricting criteria of compactness,

contiguity, equality of population, and respect for the integrity of political subdivisions.

The Remedial Plan splits only 13 counties. 10 Of those, four counties are split into three

7 The applications for leave to file amicus briefs, filed by Concerned Citizens for
Democracy, Fair Democracy, Adele Schneider and Stephen Wolf, and the American
Civil Rights Union, are hereby granted. Moreover, we accepted for filing a “Brief in
Opposition to Proposed Remedial Congressional Districting Maps Submitted by
Petitioners, Governor Wolf, Lieutenant Governor Stack, Democratic Caucus of the
Pennsylvania Senate and Democratic Caucus of the Pennsylvania House of
Representatives” filed by Speaker Turzai and Senator Scarnati. Finally, Petitioners’
application for leave to file a reply to that brief is hereby granted.
8For this process, the Court utilized the 2011 U.S. Census population data, as adjusted
by Pennsylvania, available at http://www.redistricting.state.pa.us/Data.cfm.
9 Although we provide herein a brief description of the statistical measures used to
analyze the Remedial Plan, a full, computer-generated report detailing additional
statistical    information  is   available     on     the      Court’s    website    at
http://www.pacourts.us/news-and-statistics/cases-of-public-interest/league-of-women-
voters-et-al-v-the-commonwealth-of-pennsylvania-et-al-159-mm-2017.
10 An additional county split may appear in some GIS program calculations, but that is
due to the fact that a non-contiguous Chester County census block with zero population
is located inside Delaware County. That census block and its adjoining water is
appropriately placed inside the district that contains Delaware County.



                                      [J-1-2018] - 6
districts and nine are split into two districts. The parties, intervenors, and amici differ in

how they calculate municipal and precinct splits, and, as noted earlier, the Legislative

Respondents suggest that updated data on precinct and municipal boundaries does not

exist.   The Remedial Plan is superior or comparable to all plans submitted by the

parties, the intervenors, and amici, by whichever Census-provided definition one

employs (Minor Civil Divisions, Cities, Boroughs, Townships, and Census Places)11.

The compactness of the plan is superior or comparable to the other submissions,

according to the Reock, Schwartzberg, Polsby-Popper, Population Polygon, and

Minimum Convex Polygon measures described in the Court’s January 26 Order. Here,

too, the parties, intervenors, and amici disagree on the precise ways to calculate these

measures, and some failed to deliver compactness scores with their submissions. By

whichever calculation methodology employed, the Remedial Plan is superior or

comparable. Finally, no district has more than a one-person difference in population

from any other district, and, therefore, the Remedial Plan achieves the constitutional

guarantee of one person, one vote.

         Accordingly, this 19th day of February, 2018, the Court orders as follows:

         First, the Pennsylvania primary and general elections for seats in the United

States House of Representatives commencing in the year 2018 shall be conducted in

accordance with the Remedial Plan as described by the 2010 Census block equivalency

(denominated the “Remedial Plan Census Block Equivalency Files”) and ESRI shape

files (denominated the “Remedial Plan Shape Files”) uploaded to this Court’s website at

http://www.pacourts.us/news-and-statistics/cases-of-public-interest/league-of-women-


11The Remedial Plan follows, to the extent possible, the boundaries of wards in
Philadelphia.



                                        [J-1-2018] - 7
voters-et-al-v-the-commonwealth-of-pennsylvania-et-al-159-mm-2017,             under      the

heading “Order Adopting Remedial Plan”. The Remedial Plan, in its constituent parts, is

hereby made part of this Order, and is hereby adopted as the division of this

Commonwealth into eighteen congressional districts, unless and until the same shall be

lawfully changed. For reference, images of the Remedial Plan are attached at Appendix

A, and available in high resolution at the above website; and images of the 2011 Plan

are attached at Appendix B, and available in high resolution at the above website. Also

uploaded to the above website are computer generated reports describing the Remedial

Plan, identifying (1) county/minor civil division/voting district splits, (2) census place and

municipal splits, and (3) compactness scores.

       Second, Executive Respondents and Respondent General Assembly, including

its Legislative Data Processing Center (“LDPC”), 12 shall forthwith prepare textual

language that describes the Remedial Plan 13 and submit the same to the Secretary of

the Commonwealth without delay. The Secretary of the Commonwealth shall thereafter

file with this Court’s Prothonotary a certification of compliance of the preparation of the

textual description of the Remedial Plan, along with a copy of the textual description.

       Third, Respondent Secretary of the Commonwealth shall, without delay, following

the preparation of the textual description of the Remedial Plan, publish notice of the

Congressional Districts in the Pennsylvania Bulletin.


12The LDPC was established under the Act of Dec. 10, 1968, P.L. 1158, No. 365, and
routinely provides technical services relating to congressional and legislative
redistricting.
13 The textual descriptions should be expressed in a form consistent with the text found
in Section 301 of the Congressional Redistricting Act of 2011, 25 P.S. § 3596.301;
Section 301 of the Congressional Redistricting Act of 2002, 25 P.S. § 3595.301
(superseded); and Appendix A to the Order entered by this Court in Mellow v. Mitchell,
607 A.2d 204, 237-43 (Pa. 1992).



                                       [J-1-2018] - 8
      Fourth, to provide for an orderly election process, the schedule for the primary

election to be held May 15, 2018 for the election of Representatives to the United States

Congress shall be implemented by the Secretary of the Commonwealth and all election

officers within the Commonwealth in accordance with the Revised Election Calendar as

proposed by the Secretary of the Commonwealth and Commissioner of the Bureau of

Commissions, Elections and Legislation, 14 which Calendar is hereby approved, and is

attached to this Order as Appendix C.

      Fifth, should there be any congressional vacancies existing now or occurring

after the entry of this Order, but prior to the commencement of the terms of the

members to be elected in the General Election of 2018, they shall be filled for the

remainder of the unexpired terms from the districts formerly prescribed in the

Congressional Redistricting Act of 2011, 25 P.S. § 3596.301.

      Sixth, the Secretary of the Commonwealth is directed to notify this Court by 4:00

p.m. on Tuesday, February 20, 2018, should it foresee any technical issues concerning

the implementation of the Remedial Plan.

      So Ordered.

      Jurisdiction retained.



      Chief Justice Saylor and Justices Baer and Mundy file dissenting opinions.




14The Application of Respondents Acting Secretary Robert Torres and Commissioner
Jonathan Marks for Approval of Election Calendar Adjustments is hereby granted.



                                     [J-1-2018] - 9
 APPENDIX A

The Remedial Plan
 APPENDIX A
The Remedial Plan
    District 1
 APPENDIX A
The Remedial Plan
    District 2
 APPENDIX A
The Remedial Plan
    District 3
 APPENDIX A
The Remedial Plan
    District 4
 APPENDIX A
The Remedial Plan
    District 5
 APPENDIX A
The Remedial Plan
    District 6
 APPENDIX A
The Remedial Plan
    District 7
 APPENDIX A
The Remedial Plan
    District 8
 APPENDIX A
The Remedial Plan
    District 9
 APPENDIX A
The Remedial Plan
   District 10
 APPENDIX A
The Remedial Plan
   District 11
 APPENDIX A
The Remedial Plan
   District 12
 APPENDIX A
The Remedial Plan
   District 13
 APPENDIX A
The Remedial Plan
   District 14
 APPENDIX A
The Remedial Plan
   District 15
 APPENDIX A
The Remedial Plan
   District 16
 APPENDIX A
The Remedial Plan
   District 17
 APPENDIX A
The Remedial Plan
   District 18
              APPENDIX B

The Congressional Redistricting Act of 2011
              APPENDIX B

The Congressional Redistricting Act of 2011

                 District 1
              APPENDIX B

The Congressional Redistricting Act of 2011

                 District 2
              APPENDIX B

The Congressional Redistricting Act of 2011

                 District 3
              APPENDIX B

The Congressional Redistricting Act of 2011

                 District 4
              APPENDIX B

The Congressional Redistricting Act of 2011

                 District 5
              APPENDIX B

The Congressional Redistricting Act of 2011

                 District 6
              APPENDIX B

The Congressional Redistricting Act of 2011

                 District 7
              APPENDIX B

The Congressional Redistricting Act of 2011

                 District 8
              APPENDIX B

The Congressional Redistricting Act of 2011

                 District 9
              APPENDIX B

The Congressional Redistricting Act of 2011

                District 10
              APPENDIX B

The Congressional Redistricting Act of 2011

                District 11
              APPENDIX B

The Congressional Redistricting Act of 2011

                District 12
              APPENDIX B

The Congressional Redistricting Act of 2011

                District 13
              APPENDIX B

The Congressional Redistricting Act of 2011

                District 14
              APPENDIX B

The Congressional Redistricting Act of 2011

                District 15
              APPENDIX B

The Congressional Redistricting Act of 2011

                District 16
              APPENDIX B

The Congressional Redistricting Act of 2011

                District 17
              APPENDIX B

The Congressional Redistricting Act of 2011

                District 18
                                                 APPENDIX C
                             REVISED ELECTION CALENDAR FOR
                          OFFICE OF REPRESENTATIVE IN CONGRESS
                              2018 GENERAL PRIMARY ELECTION

First day to circulate and file nomination petitions...........................................February 27
First day to circulate and file nomination papers...................................................March 7
Last day to circulate and file nomination petitions...............................................March 20
Day for casting of lots in the office of the Secretary of the
Commonwealth for position of names on the primary ballot ...............................March 22

Date by which the Secretary of the Commonwealth must
transmit to the County Boards of Elections a list of candidates
who filed nomination petitions with him and who are not known
to have withdrawn or been disqualified .............................................................. March 26

Date by which County Boards of Elections must begin to transmit absentee
ballots and balloting materials to military-overseas voters in extremely
remote or isolated areas who by this date submitted a valid application............ March 26

Last day for withdrawal by candidates who filed nomination petitions ................March 27
Last day to file objections to nomination petitions...............................................March 27
Date by which County Boards of Elections must transmit absentee
ballots and balloting materials to all military-overseas voters who
by this date submitted a valid application........................................................... March 30

Last day that may be fixed by the Commonwealth Court for
hearings on objections that have been filed to nomination petitions................. March 30

Last day for the Commonwealth Court to render decisions in
cases involving objections to nomination petitions................................................. April 4

Last day to apply for a civilian absentee ballot.........................................................May 8
Last day for County Boards of Elections to receive voted
civilian absentee ballots .........................................................................................May 11

GENERAL PRIMARY ........................................................................................... May 15
Last day for County Boards of Elections to receive voted
military-overseas absentee ballots .........................................................................May 22